Citation Nr: 0912558	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  08-02 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Shreveport, 
Louisiana


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at C.S.M. Hospital for treatment in 
June 2007.   


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran's period of service has not been verified.     

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of determination dated in August 2007 by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Shreveport, Louisiana, that determined that the Veteran was 
not entitled to payment or reimbursement for the cost of 
private medical expenses incurred in June 2007 at C.S.M. 
Hospital.      

This case has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed regarding the Veteran's 
claim for reimbursement of unauthorized medical expenses 
incurred in June 2007 at C.S.M. Hospital.  The claims for 
reimbursement were denied under the provisions of 38 U.S.C.A. 
§ 1728 and 38 U.S.C.A. § 1725.  

The Board finds that additional evidentiary development is 
necessary before the claims for reimbursement can be 
considered on the merits.  Pertinent records are not 
associated with the claims file.  The VAMC should associate 
with the file proof that the Veteran is personally liable for 
the unreimbursed medical expenses and proof that a claim for 
such expenses was timely filed with VA.  See 38 U.S.C.A. 
§ 1725(c).  

It is not clear from the record whether the Veteran, at the 
time the emergency treatment was furnished, was enrolled in 
the VA health care system and had received medical services 
under authority of 38 U.S.C. Chapter 17 within the 24-month 
period preceding the furnishing of such emergency treatment.  
See 38 U.S.C.A. § 1725(b)(2).  

The Veteran argues that he did not refuse transfer to the VA 
medical center in Shreveport in June 2007.  The medical 
evidence of record is a June 13, 2007 interfacility transfer 
note.  The Board notes that the emergency room and hospital 
records from C.S.M. hospital are not associated with the 
claims folder.  The VAMC should contact the Veteran and ask 
the Veteran to provide the appropriate authorizations so the 
Veteran's records for hospitalization and treatment in June 
2007 can be obtained from C.S.M. hospital.  VA has a duty to 
seek these records.  38 U.S.C.A. § 5103A(b)(1).

Additional development is necessary to determine whether it 
was safe and reasonable to transfer the Veteran to a VA 
medical facility at any time in June 2007 and to determine 
the date that the VA facility was actually capable of 
accepting the Veteran's transfer.  The VAMC should submit 
information including records and documentation which set 
forth or address whether a VA facility was capable of 
accepting transfer of the Veteran during the time period from 
June 13 to June 14, 2007.  The VAMC should ask C.S.M. 
Hospital to submit information including records and 
documentation which addresses whether the Veteran could have 
been transferred safely to a VA facility including whether 
there was a medical emergency at the time the Veteran was 
admitted to C.S.M. Hospital, and the time at which the 
medical emergency had ended and the Veteran could have been 
safely transferred to a VA or other Federal facility.  The 
VAMC only provided information that shows that C.S.M. 
Hospital believed the Veteran refused transfer to a VA 
facility.  There is no evidence or documentation which 
establishes that it was reasonable to actually transfer the 
Veteran to a VA facility and the VA facility was capable of 
accepting the transfer during the time period of June 13 and 
June 14, 2007.    

Also, during the pendency of this appeal, the provisions of 
38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725 were amended.  See 
the Veterans' Mental Health and Other Care Improvement Act of 
2008, Pub.L.No. 110-387, § __, __Stat.__(2008).  Prior to 
October 10, 2008, 38 U.S.C.A. § 1725 defined "emergency 
treatment" as medical care or services furnished when VA or 
other Federal facilities are not feasibly available and an 
attempt to use them beforehand would not be reasonable, when 
such care or services are rendered in a medical emergency of 
such nature that a prudent lay person reasonably expects that 
delay in seeking immediate medical attention would be 
hazardous to life or health, and only until such time as the 
Veteran can be transferred safely to a VA or other Federal 
facility.  See 38 U.S.C.A. § 1725(f)(1) (2002) (Emphasis 
added).   

On October 10, 2008, the Veterans' Mental Health and Other 
Care Improvement Act of 2008, Pub.L.No. 110-387, § __, 
__Stat.__(2008), was signed into law.  The Veterans' Mental 
Health and Other Care Improvement Act of 2008 amended a 
portion of section 1725.  The definition of emergency 
treatment set forth in subsection (f)(1)(C) was amended.  
Subsection (f)(1) was amended by striking subparagraph (C) 
and inserting the following new subparagraph (C): 

''(C) until- ''(i) such time as the [V]eteran can 
be transferred safely to a Department facility or 
other Federal facility and such facility is capable 
of accepting such transfer; or ''(ii) such time as 
a Department facility or other Federal facility 
accepts such transfer if- ''(I) at the time the 
[V]eteran could have been transferred safely to a 
Department facility or other Federal facility, no 
Department facility or other Federal facility 
agreed to accept such transfer; and ''(II) the non-
Department facility in which such medical care or 
services was furnished made and documented 
reasonable attempts to transfer the [V]eteran to a 
Department facility or other Federal facility."  
See the Veterans' Mental Health and Other Care 
Improvement Act of 2008, Pub.L.No. 110-387, § __, 
__Stat.__(2008).

The Veterans' Mental Health and Other Care Improvement Act of 
2008 also amended a portion of 38 U.S.C.A. § 1728.  The 
former subsection (a) was removed and a new subsection (a) 
was added.  The new subsection (a) set forth the 
circumstances when the Secretary shall reimburse veterans 
eligible for hospital care or medical services for the 
customary and usual charges of emergency treatment, where 
such emergency treatment was rendered to such veterans in 
need for an adjudicated service-connected disability; a non-
service-connected disability associated with and held to be 
aggravating a service-connected disability; any disability of 
a Veteran if the veteran has a total disability permanent in 
nature from a service-connected disability; or any illness, 
injury, or dental condition of a Veteran who is a participant 
in a vocational rehabilitation program.  See the Veterans' 
Mental Health and Other Care Improvement Act of 2008, 
Pub.L.No. 110-387, § __, __Stat.__(2008) for the exact 
language of the revised subsection (a).   

Subsection (b) of 38 U.S.C.A. § 1728 was revised by striking 
''care or services'' and inserting ''emergency treatment."  
A new subsection (3) was added to 38 U.S.C.A. § 1728, and the 
new subsection (c) stated ''In this section, the term 
'emergency treatment' has the meaning given such term in 
section 1725(f)(1) of this title.''  See the Veterans' Mental 
Health and Other Care Improvement Act of 2008, Pub.L.No. 110-
387, § __, __Stat.__(2008). 

The Board finds that on remand, the VAMC should notify the 
Veteran of the revised provisions of 38 U.S.C.A. § 1725 and 
§ 1728 and give the Veteran a reasonable period of time to 
respond prior to readjudication of the claim.  

Lastly, in a January 2008 statement, the Veteran indicated 
that his daughter had tried to contact a service organization 
for help with the Veteran's claim but she had no response.  
Pursuant to regulation, the Veteran has a right to 
representation in all stages of an appeal by a recognized 
organization, attorney, agent, or other authorized person.  
See 38 C.F.R. § 20.600 (2008).  In light of the Veteran's 
expressed desire to obtain representation, the Board finds 
that the VAMC should again provide the Veteran a list of 
recognized representatives and be provided the appropriate 
forms for appointing one. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Send the Veteran a listing of the 
recognized veterans' service 
organizations and/or representatives.  
The appropriate forms for appointing 
representation should also be sent.  The 
Veteran should be provided a reasonable 
period of time to respond.  If the 
Veteran submits a VA Form 21-22 in favor 
of a recognized service organization, the 
appointed organization should be provided 
an opportunity to submit a VA Form 646, 
Statement of Accredited Representative.

2.  Please send the Veteran corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence necessary to substantiate the 
claim for reimbursement under 38 U.S.C.A. 
§ 1725 and § 1728 including notice of the 
revised provisions of 38 U.S.C.A. § 1725 
and § 1728. 

3.  Associate with the file information 
as to whether, at the time the emergency 
treatment was furnished, the Veteran was 
enrolled in the VA health care system and 
had received medical services under 
authority of 38 U.S.C. Chapter 17 within 
the 24-month period preceding the 
furnishing of such emergency treatment.

4.  Contact the Veteran and ask the 
Veteran to provide the appropriate 
authorizations so the Veteran's records 
for hospitalization and treatment, 
including records from the emergency room 
and EMT if any, from June 13 to June 14, 
2007 can be obtained from C.S.M. 
Hospital.   

5.  Ask the appropriate VA facility and 
C.S.M. Hospital to provide information 
and documentation that addresses when it 
was safe to transfer the Veteran to the 
VA facility and the date that the VA 
facility was capable of accepting the 
transfer from June 13, to June 14, 2007.    

6.  Readjudicate the claim for 
entitlement to reimbursement for the cost 
of unauthorized private medical expenses 
incurred from June 13 to June 14, 2007 at 
C.S.M. Hospital under 38 U.S.C.A. § 1725 
and § 1728.  The Supplemental Statement 
of the Case should to include the 
provisions of 38 U.S.C.A. § 1728; 
38 C.F.R. § 17.120 and 38 U.S.C.A. 
§ 1725; 38 C.F.R. § 17.1002, and provide 
notice of amended provisions of § 1725 
and § 1728 as set forth in the Veterans' 
Mental Health and Other Care Improvement 
Act of 2008, Pub.L.No. 110-387, § __, 
__Stat.__(2008).  The case should then be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


